119 S.E.2d 777 (1961)
254 N.C. 607
Henry Grady HONEYCUTT, Petitioner,
v.
Edward SCHEIDT, Commissioner of Motor Vehicles of the State of North Carolina, Respondent.
No. 533.
Supreme Court of North Carolina.
May 3, 1961.
T. W. Bruton, Atty. Gen., Thomas L. Young, Asst. Atty. Gen., for the Commissioner.
W. M. Nicholson, Ledford & Ledford, Charlotte, for petitioner.
DENNY, Justice.
G.S. § 20-16 provides: "(a) The Department shall have authority to suspend the license of any operator or chauffeur with or without preliminary hearing upon a showing by its records or other satisfactory evidence that the licensee: * * 9. Has, within a period of twelve (12) months, been convicted of two or more charges of speeding in excess of fifty-five (55) and not more than seventy-five (75) miles per hour, or of one or more charges of reckless driving and one or more charges of speeding in excess of fifty-five (55) and not more than seventy-five (75) miles per hour."
It is provided in subsection (c) of G.S. § 20-16, as amended by Chapter 1242 of the Session Laws of 1959, that, "* * * Upon the restoration of the license or driving privilege of such person whose license or driving privilege has been suspended or revoked because of conviction for a traffic offense, any points that might previously have been accumulated in the driver's record shall be cancelled." However, in cancelling the points accumulated over the period stipulated in the statute upon which a suspension may be ordered, such cancellation does not cancel or change the number of convictions upon which a license may be suspended under the provisions of G.S. § 20-16(a) (9). Moreover, Chapter 1242 of the Session Laws of 1959, amending our Uniform Drivers' License Act and establishing our present point system, in section 3 thereof, provides: "This Act is in addition to all other laws relating to the suspension or revocation of operators' and chauffeurs' licenses." Therefore, the provisions of the 1959 Act, establishing the point system now in effect in this State, does not purport to repeal, modify or change in any manner the provisions of G.S. § 20-16(a) (9). Furthermore, it is provided in G.S. § 20-16, subsection (c): "The Department shall maintain a record of convictions of every person licensed or required to be licensed under the provisions of this article as an operator or chauffeur and shall enter therein records of all convictions of such persons for any violation of the motor vehicle laws of this State and shall assign to the record of such person, as of the date of commission for the offense, a number of points for every such conviction in accordance with the following schedule of convictions and points, except that points shall not be assessed for convictions resulting in suspensions or revocations under other provisions of laws: * * *." (Emphasis added.)
In the case of Fox v. Scheidt, 241 N.C. 31, 84 S.E.2d 259, 261, this Court said: "The General Assembly has full authority to prescribe the conditions upon which licenses to operate automobiles are issued, and to designate the agency through which, and the conditions upon which licenses, when issued shall be suspended or revoked. State v. McDaniels, 219 N.C. 763, 14 S.E. 2d 793. G.S.N.C. 20Art. 2 vests exclusively in the State Department of Motor Vehicles the issuance, suspension and *780 revocation of licenses to operate motor vehicles. State v. Warren, 230 N.C. 299, 52 S.E.2d 879.
"`The right of a citizen to travel upon the public highways is a common right, but the exercise of that right may be regulated or controlled in the interest of public safety under the police power of the State. The operation of a motor vehicle on such highways is not a natural right. It is a conditional privilege, which may be suspended or revoked under the police power. The license or permit to so operate is not a contract or property right in a constitutional sense.' Commonwealth v. Ellett, 174 Va. 403, 4 S.E.2d 762, 767."
It was pointed out in Harvell v. Scheidt, 249 N.C. 699, 107 S.E.2d 549, that, it is well to keep in mind that the suspension or revocation of a driver's license is no part of the punishment for the violation or violations of traffic laws. It will be deemed that the court or courts in which the licensee was convicted, meted out the appropriate punishment under the facts and circumstances of each case. The purpose of the suspension or revocation of a driver's license is to protect the public and not to punish the licensee. However, the suspension or revocation of a driver's license should serve to impress such offender with the necessity for obedience to the traffic laws and regulations, not only for the safety of the public but for his own safety as well. Harrell v. Scheidt, 243 N.C. 735, 92 S.E.2d 182.
Likewise, in the case of Lamb v. Clark, 199 Va. 374, 99 S.E.2d 597, 600, Eggleston, J. (now C. J.), in speaking for the Court, said: "One of the purposes of these orovisions authorizing the revocation or suspension of a driver's license is to impress upon the licensee the duty and necessity of obeying the traffic laws of this State which the General Assembly has enacted for the safety of the public. Commonwealth ex rel. Joyner v. Butler, 191 Va. 193, 201, 61 S.E.2d 12, 16. Another, and even more important purpose, is to remove from the streets and highways a driver who is likely to cause injury and damage before a tragedy occurs. Commonwealth ex rel. Lamb v. Hill, 196 Va. 18, 24, 82 S.E.2d 473, 476."
It is not unusual for a statute to prescribe a higher penalty in case of repeated convictions for similar offenses. But a warrant or indictment for "a subsequent offense must allege facts showing that the offense charged is a second or subsequent crime within the contemplation of the statute in order to subject the accused to the higher penalty." State v. Miller, 237 N.C. 427, 75 S.E.2d 242, 243; G.S. § 15-147; G.S. § 90-111; G.S. § 20-179; State v. Mumford, 252 N.C. 227, 113 S.E.2d 363; State v. Wood, 247 N.C. 125, 100 S.E.2d 207; State v. White, 246 N.C. 587, 99 S.E.2d 772; State v. Stone, 245 N.C. 42, 95 S.E.2d 77.
The proceeding now under consideration is civil and not criminal in its nature. Commonwealth v. Ellett, supra. Therefore, in our opinion, the respondent was duly authorized by the provisions of G.S. § 20-16(a) (9) and G.S. § 20-19 to suspend the petitioner's operator's license for a period of four months, beginning with 24 March 1960, based on the two convictions for speeding in excess of 55 miles per hour in a 50 miles per hour zone, which occurred on 3 March 1959 and 6 November 1959.
The record on appeal does not expressly state that the petitioner was driving a truck each time he was arrested for speeding 60 miles per hour in a 50 miles per hour zone, but we so construe the record.
The judgment of the court below is
Affirmed.